Title: To James Madison from John Francis Mercer, 8 February 1801
From: Mercer, John Francis
To: Madison, James


My dear Sir
Baltimore Feby. 8th. 1801.
It was with the greatest regret that I learned by a letter from Mr. Ennalls & now by yours enclosd to him that a draft had been presented to him & return’d for the 350$ which I had desired you to draw on him for. Having given myself 15. days, & having allmost daily communication with this place, I conceiv’d it impossible that a draft coud arrive & that term expire previous to my hearing of it & it has been always an invariable Custom that drafts lay the time limited (even under the circumstance of non-acceptance) before they are returnd. Why the procedure was different from the usual mode in this case I am uninform’d.
I had imagin’d it probable that it woud not suit you to have Money in Baltie. & I therefore waited your reply previous to lodging it here, as possibly it might be necessary & it woud be more convenient in that case to remit immediately from W River, fearing however some accident I did write to Mr. Ennalls, that such a draft might make its appearance & to accept it, but he did not receive the Letter in time, altho’ written & receiv’d prior to my hearing from you.
The thing is remedied as far as the payment of the money, but that hardly lessens the pain I feel that the circumstance has occur’d. I know you coud only attribute it to the real cause, but doing that it still must have given you a momentary uneasiness, which certainly ought not have been added to the inconveniences which a detention of your Money have I find subjected you to.
My continuing still your debtor can only be ascribed to unexpected circumstances. I have twice made arrangements, which I considered as fully adequate to the demands agt. me, but in both instances I have been dissapointed. Debts naturally grow & resources decrease in a manner which Debtors only can conceive & they after some experience. I hope the period is not far distant when I shall no longer be poor amidst plenty, & altho’ the satisfaction of paying you what I owe you will be always attended with the paneful reflection of the time I have detain’d the Money, yet it relieve [s] me from part of the mortification I at present experience.
You probably are better inform’d with respect to politics than I am—I have only an occasional Letter from the City, having long since declin’d all correspondence, except what arises from the necessity of ⟨keeping?⟩ of[f] a Judgmt. or execution. From the temper the fœderalists have discovered—particularly in some late debates & their public Dinner to Woolcott—their Toa[s]ts &c.—I think something is to be dreaded from the efforts of the party. In this expiring struggle they may be difeated. I am told a Letter is receiv’d from Genl. Smith, which speaks positively that Mr. Jefferson will have 9. States perhaps to the first Ballot—& that Craik has declard openly for him this I was led to expect from some private information & on the influence of the source to which it was ascrib’d I calculated considerably myself. But that is nothing—the destitution of principle which woud make the attempt, the manner in which it was first intended to make it, are serious things—the ground work laid for the future efforts of the Party—Under a formidable & extended Judiciary wholly devoted to them, promise no peace. These are not peaceable times. I know Mr. Jeffersons temper. I have preconceiv’d the principles on which he will attempt to administer this Government, & I applaud, them both, […] they shoud & ought to be attempted—but with great caution. He ⟨ought?⟩ to expect nothing, but deep rooted deadly malice from that party, they will receive all his ad[v]ances & profit only of them to convert any favors of his to his destruction. This he is to look for & to calculate on, & altho’ a cool, calm & conciliating line of conduct, shoud be adopted & persevered in, Yet it shoud be cautiously directed. If particular characters are not guarded agt. he will ultimately rue it. These Men who have put themselves at the head of this Election business to deprive the People of their Choice, ought to be mark’d—they are men, that unless guarded agt. will ultimately produce great evil. I do believe they may be dissevered from the Body of the Fœderalists, many of the steadiest of whom are already disgusted with their proceedings, but it is by making the discrimination which their conduct so justly exposes them to. I mention these things because, I am connected with both parties by very close ties & see more of the interior of each than most others & the hints being founded on real facts may be useful. Yrs. Affectly.
John F Mercer
